CANANDAIGUA NATIONAL CORPORATION




STOCK APPRECIATION RIGHT PLAN

 (formerly the 1989 INCENTIVE STOCK PLAN)




1.

PURPOSES




Canandaigua National Corporation (the “Corporation”) established the Canandaigua
National Corporation 1989 Incentive Stock Plan (the “Plan”) effective January 1,
1989.  The purposes of the Plan are to further the growth and profitability of
the Corporation and its subsidiaries by providing a program that will be an
incentive to Key Employees (as defined below) whose contributions are important
to the continued success of the Corporation and its subsidiaries.  




As originally established, the Plan provided for the granting of stock
appreciation rights (“SARs”) and phantom stock awards (“PSAs”).  Effective
December 31, 2008, the Plan is amended and restated, as set forth herein, to:
(i) change the name of the Plan to the “Canandaigua National Corporation Stock
Appreciation Right Plan;” (ii) cancel all PSAs issued under the Plan and which
are unexercised on December 31, 2008, and eliminate all provisions relating to
PSAs; and (iii) make other changes so that the Plan and all SARs granted under
the Plan will qualify for the stock right exemption from Section 409A of the
Internal Revenue Code (the “Code”) (and be treated as not providing for deferral
of compensation under Code Section 409A).




2.

DEFINITIONS




(a)

“Award Base Value” of an SAR means an amount set by the Committee at the time
the SAR is granted, but in no event less than the fair market value of Common
Stock relating to the SAR at the time the SAR is granted, as determined in
accordance with an appropriate method prescribed in regulations issued under
Code Section 409A.




(b)

“Board” means the Board of Directors of Canandaigua National Corporation.




(c)

“Committee” means the Compensation Committee of the Board or such other
Committee as the Board designates to administer the Plan. The Committee shall
consist of not less than three members of the Board who are not employees.




(d)

“Common Stock” means a class of stock of the Corporation: (i) with no preference
as to distributions (other than distributions of stock and distributions in
liquidation); and (ii) which is not subject to a mandatory repurchase obligation
(other than a right of first refusal) or to a put or call right (other than a
lapse restriction as defined for purposes of Code Section 83), if the stock
price under the obligation or right is based on a measure other than the fair
market value (disregarding lapse restrictions as defined in Treasury Regulation
Section 1.83-3(i)) of the equity interest in the Corporation.








1










(e)

“Redemption Value” means the fair market value of the Common Stock relating to
an SAR, as determined in accordance with an appropriate method prescribed in
regulations issued under Code Section 409A.




(f)

“Key Employee” means a senior officer or other key employee of the Corporation
or a Subsidiary.




(g)

“Participant” means a Key Employee of the Corporation or a Subsidiary to whom
the Committee has granted an SAR under the Plan which is still outstanding.




(h)

“Plan” means the Canandaigua National Corporation Stock Appreciation Right Plan,
as set forth herein and as amended from time to time.




(i)

"Subsidiary" means any subsidiary of the Corporation in which the Corporation
has a “controlling interest,” as defined for purposes of Section 409A.




3.

ADMINISTRATION




Within the limitations prescribed herein, the Plan shall be administered by the
Committee.  The Committee shall possess the authority and discretion to: (i)
determine when and to which Key Employees SARs shall be granted; (ii) determine
the number of SARs to be granted and any appropriate terms and conditions
applicable to any SARs; (iii) prescribe the form of SAR agreements and to make
any amendments to such agreements; (iv) interpret the Plan and SAR agreements;
(v) make and amend rules and regulations relating to the Plan; and (vi) make all
other determinations necessary or advisable for the administration of the Plan.
 The Committee’s determinations shall be conclusive and binding.  No member of
the Committee shall be liable for any action taken or decision made in good
faith relating to the Plan or any SAR granted hereunder.  The Committee may act
only by a majority of its members in office, except that the members thereof may
authorize any one or more of their number, or any officer of the Corporation or
a Subsidiary, to execute and deliver documents on behalf of the Committee.




Notwithstanding the above, the Committee shall not exercise its authority in a
manner inconsistent with either the terms of this Plan or the requirements for
SARs to qualify for the stock right exemption from Code Section 409A (and be
treated as not providing for deferral of compensation under Code Section 409A).
  Furthermore: (i) no member of the Committee shall interpret the Plan with
respect to, or exercise any discretion, act on, or decide, any matter relating
to himself or any of his rights or benefits under the Plan; and (ii) any duty or
function which may be performed by the Committee or its delegates under the Plan
may instead be performed by the Board if the Board so determines in its sole
discretion.








2







4.

PSAs




As of December 31, 2008, all PSAs granted under the Plan and outstanding on that
date shall be cancelled and replaced (in accordance with the principles of
Treasury Regulation §1.424-1(a)(5)) with SARs qualifying for the stock right
exemption from Code Section 409A (to be treated as not providing for deferral of
compensation under Code Section 409A).




5.

SARs




(a)

SARs may be granted to such Key Employees in such numbers and at such times
during the term of the Plan as the Committee shall determine.  An SAR may be
exercised by written notice to the Corporation stating the portion of the SAR
being exercised.  Upon exercise, the Participant shall be entitled to receive
payment equal to the excess (if any) of the Redemption Value of the SAR on the
date of exercise over the Award Base Value of the SAR.  Such payment may be made
in cash or in shares of Common Stock, or a combination of both, as the Committee
shall determine.  If payment is made in shares of Common Stock in lieu of a cash
amount, the number of shares paid shall have a fair market value on the date the
SAR is exercised (as determined in accordance with an appropriate method
prescribed in regulations issued under Code Section 409A) equal to such cash
amount.




(b)

Each SAR granted under the Plan shall be evidenced by a written SAR agreement
executed on behalf of the Corporation and by the Participant, which shall be in
such form and shall contain such information, terms and conditions as the
Committee shall determine (but not inconsistent with the provisions of the
Plan), including the following:




(1)

Number of SARs - The number of SARs granted, determined by the Committee at the
time of grant.




(2)

Duration of SARs - The duration of each SAR, determined by the Committee at the
time of grant.




(3)

Exercise of an SAR – The date or period during which each SAR shall be
exercisable, determined by the Committee at the time of grant.  Notwithstanding
the preceding: (i) the Committee may at any time, in its sole discretion,
accelerate, within the original term of an SAR, the time during which the SAR
shall be exercisable in whole or in part; (ii) the expiration of an SAR will be
tolled if the SAR holder cannot exercise the SAR because of applicable federal,
state, local, or foreign law, provided the exercise period is not extended more
than 30 days after the first date this circumstance no longer exists; and (iii)
the expiration of an SAR will be tolled if exercise of the SAR would jeopardize
the ability of the Participant’s employer (the Corporation or a Subsidiary) to
continue as a





3







going concern, provided the exercise period is not extended more than 30 days
after the first date this circumstance no longer exists.




(4)

Award Base Value - The Award Base Value of an SAR, set by the Committee at the
time of grant (but in no event shall be less than the fair market value of the
Common Stock relating to the SAR at the time the SAR is granted, as determined
in accordance with an appropriate method prescribed in regulations issued under
Code Section 409A).  




(5)

Non-transferability - SARs shall not be transferable except that, in the event
of a Participant’s death, payment of any amount due to the Participant under the
Plan shall be made to the duly appointed and qualified executor or other
personal representative of the Participant to be distributed in accordance with
the Participant’s will or applicable intestacy law.




(6)

Termination of Employment - On the termination of a Participant’s employment
with the Corporation and all Subsidiaries, each SAR previously granted to him
shall expire; provided, however, if: (i) his employment was terminated after he
reached normal retirement age (age 65); (ii) his employment was terminated
because of his death; or (iii) the Committee determines, in its discretion, that
his employment was terminated without cause at early retirement prior to age 65,
or because he suffered a permanent disability or due to extraordinary
circumstances, the SAR shall terminate at such time as is determined by the
Committee. Notwithstanding the preceding sentence, the Committee shall under no
circumstances extend the exercise period for an SAR to a date later than the
earlier of: (i) the latest date the exercise period could have expired under any
circumstances by the SAR’s original terms, or (ii) the 10th anniversary of the
original date the SAR was granted.




6.

REGULATORY APPROVALS AND LISTING




The Committee shall not be required to issue any certificate or certificates for
shares of Common Stock upon the exercise of an SAR prior to: (i) the obtaining
of any approval from any governmental agency which the Committee shall, in its
sole discretion, deem necessary or advisable; (ii) the admission of such shares
to listing on any stock exchange on which the Common Stock may then be listed;
and (iii) the completion of any registration or other qualification of such
shares under any state or federal law or rulings or regulations of any
governmental body which the Committee shall, in its sole discretion, deem
necessary or advisable.




7.

ADJUSTMENTS




(a)

The number of SARs held by Participants shall be proportionally adjusted to
reflect any split of Common Stock relating to the SARs (including a reverse
Common





4







Stock split) or Common Stock dividend; provided that: (i) the only effect of the
Common Stock split or Common Stock dividend is to increase or decrease on a pro
rata basis the number of shares of Common Stock owned by each shareholder of
Common Stock; and (ii) the aggregate value of SARs held by Participants before
the adjustment is equal to the aggregate value of SARs held by Participants
after the adjustment.




(b)

SARs may be substituted or assumed pursuant to a corporate transaction provided
that: (i) the requirements of Treasury Regulation Section 1.424-1 would be met
(without regard to the requirement described in Treasury Regulation Section
1.424-1(a)(2) that an eligible corporation be the employer of the Participant to
whom the SAR was granted) if the SARs were a statutory stock option; and (ii)
the ratio of the value of the SARs on the date of grant to the value of the SARs
immediately after the substitution or assumption is not greater than the ratio
of the value of the SARs on the date of grant to the value of the SARs
immediately before the substitution or assumption.




8.

PLAN TERMINATION




The Board may terminate the Plan at any time.  No SARs shall be granted after
the date of termination, but payments shall continue to be made in accordance
with the terms of the Plan after the date of termination with respect to SARs
granted prior to the date of termination.




9.

AMENDMENT




The Board may amend the Plan from time to time in any manner it deems is in the
best interests of  Corporation or a Subsidiary, but no amendment shall be
inconsistent with the requirements that must be satisfied under Code Section
409A and Treasury Regulations issued thereunder in order for the Plan and all
SARs to qualify for the stock right exemption from Code Section 409A (and be
treated as not providing for deferral of compensation under Code Section 409A).
 However, no amendment may alter, impair or reduce the number of SARs granted
under the Plan prior to the effective date of such amendment without the written
consent of any affected Participant, except to the extent the amendment is
required to satisfy the requirements under Code Section 409A and Treasury
Regulations issued thereunder in order for the Plan and all SARs to qualify for
the stock right exemption from Code Section 409A (and be treated as not
providing for deferral of compensation under Code Section 409A).




10.

RIGHTS AS SHAREHOLDERS




A Participant shall possess no rights as a shareholder with respect to the
shares of Common Stock relating to an SAR granted to him until the issuance to
the Participant of a stock certificate for any shares of Common Stock acquired
upon exercise of the SAR.  Specifically, and not by way of limiting the
foregoing, the grant of SARs to a Participant shall not entitle the Participant
to any Common Stock voting rights, and shall not entitle





5







him to receive any dividends or other distribution, as a result of any Common
Stock dividends or other Common Stock distributions, except as provided under
Section 7(a).




11.

TAXES




At the time a Participant is taxable with respect to SARs granted hereunder, or
the exercise or surrender of the same, the Corporation and its Subsidiaries
shall have the right to withhold from amounts payable to the Participant under
the Plan or from other compensation payable to him in its sole discretion, or to
require the Participant to pay to it, an amount sufficient to satisfy all
federal, state and/or local withholding tax requirements.  In the discretion of
the Committee, any required withholding amounts with respect to the exercise of
SARs may be satisfied by holding back that portion of the payment sufficient to
satisfy such amount.




12.

MISCELLANEOUS PROVISIONS




(a)

No employee or other person shall have any claim or right to be granted an SAR.
 Neither the Plan nor any action taken hereunder shall be construed as giving
any employee any right to be retained in the employ of the Corporation or any
Subsidiary, and the Corporation and each Subsidiary reserves the right to
terminate the employment of any Participant at any time notwithstanding the
provisions of the Plan.




(b)

The Plan shall at all times be entirely unfunded and no provision shall be made
at any time to segregate assets of the Corporation or any Subsidiary for payment
of any benefits hereunder.  Participants and other persons shall have only the
rights of a general unsecured creditor with respect to any payment due under the
Plan, and no Participant or other person shall have any interest in any
particular assets of the Corporation or any Subsidiary by reason of any such
payment.




(c)

Except when otherwise required by the context, any masculine terminology in this
document shall include the feminine, and any singular terminology shall include
the plural.




(d)

This Plan is intended to comply with the requirements for all SARs granted under
the Plan to qualify for the stock right exemption from Code Section 409A (and be
treated as not providing for deferral of compensation under Code Section 409A).
 If there is any discrepancy between the provisions of this Plan and such Code
requirements, such discrepancy shall be resolved in a manner as to give full
effect to such Code requirements.  To the extent not inconsistent with the
provisions of the Code that relate to SARs, this Plan and any SAR agreement
shall be construed under the laws of the State of New York.







IN WITNESS WHEREOF, Canandaigua National Corporation has caused this amended and
restated Plan to be executed effective as of the ______ day of ________, 2008.





6










Canandaigua National Corporation







         

By:______________________________

      Chairman of the Board

Attest:




__________________________

_________________________________

Secretary

President

 





7







(form of SAR agreement)




[Canandaigua National Letterhead]




                                                                       _________________,
20___




Dear___________________




I am pleased to inform you that the Compensation Committee (the “Committee”) of
the Board of Directors of Canandaigua National Corporation (the “Corporation”)
has selected you to participate in the Canandaigua National Corporation Stock
Appreciation Plan (the “Plan”). The terms and conditions of your participation
are described in the balance of this letter.




The SARs are subject to the terms of the Plan.  The Plan text governs the
operation of the Plan as well as the terms and conditions of this letter
agreement, and is hereby incorporated into this letter agreement by reference.
 To the extent any term of the Plan is inconsistent with this letter, the Plan
will govern.  Any capitalized term used in this letter and not defined herein
shall have the meaning given to it in the Plan.  A copy of the Plan text is
enclosed.




The Committee has the authority, in its sole discretion, to interpret the Plan,
and make all other determinations and take all other action, necessary or
advisable for the administration of the Plan.  The scope of the Committee's
authority is more fully described in the Plan text.  All determinations and
actions of the Committee are final, conclusive and binding on you.  




The Plan will be interpreted and administered by the Committee consistent with
requirements for SARs to be treated as not providing for the deferral of
compensation under Section 409A of the Internal Revenue Code.  The Corporation
reserves the right to unilaterally amend the Plan, and any outstanding SARs, to
the extent necessary for SARs to be treated as not providing for the deferral of
compensation under Section 409A.  




You are hereby granted, effective ____________, 20____, stock appreciation
rights relating to __________shares of Common Stock of the Corporation.  Each
SAR represents the right to receive, upon exercise, payment equal to the amount,
if any, by which the SAR Redemption Value (the fair market value of one share of
Common Stock on the date of exercise) exceeds the SAR Award Base Value for one
share of Common Stock on the date of grant ($______________).




Insert one of the next two sentences




Your SARs shall become exercisable on the date five years from the effective
date above, and may thereafter be exercised in whole or in part.








8













Your SARs shall become exercisable on the later of the date fifteen (15) years
after your date of hire with the Corporation or a subsidiary or the date you
attain age fifty-five (55), and may thereafter be exercised in whole or in part




You may exercise your SARs by delivering to the Chairman of the Compensation
Committee, written notice specifying the number of SARs being exercised.  No
payment is required from you.  As soon as possible after written notice is
delivered, you will be paid, for each SAR exercised, the amount, if any, by
which the SAR Redemption Value exceeds the SAR Award Base Value.




TERMINATION OF EMPLOYMENT




On termination of your employment with the Corporation and all Subsidiaries
prior to the date any SARs granted to you become exercisable, those SARs will
expire unless: (i) your employment was terminated after you reached normal
retirement age (age 65); (ii) your employment was terminated because of your
death; or (iii) the Committee determines, in its discretion, that your
employment was terminated at early retirement prior to age 65, or because you
suffered a permanent disability or due to extraordinary circumstances (in which
case your SARs will be exercisable until such time as the Committee shall
determine).  However, in no circumstances will the exercise period for any SAR
be extended to a date later than the earlier of: (i) the latest date the
exercise period could have expired under any circumstances by the SAR’s original
terms, or (ii) the 10th anniversary of the original date the SAR was granted.




Notwithstanding the foregoing, if the Committee determines your employment was
terminated for “cause,” your SARs shall expire immediately upon termination.




MISCELLANEOUS




You have no right to assign or transfer your SARs.  During your life, your SARs
are exercisable only by you.  In the event of your death, payment of any amount
due you under the Plan will be made to your duly appointed and qualified
executor or other personal representative to be distributed in accordance with
your will or applicable law.




Upon exercise, payments will be made to you net any tax withholding.  No
payments will be made until written notice of exercise or other written request
for payment is delivered to the Chairman of the Compensation Committee of the
Corporation.




Nothing in this letter agreement or in the Plan gives you any right to continue
in the employment of the Corporation or any Subsidiary.




Awards under the Plan are not included in the determination of benefits for you
under any qualified retirement plan or fringe benefit plan of the Corporation or
any Subsidiary.








9







This letter agreement shall be binding on and inure to the benefit of the
Corporation and its Subsidiaries (and their successors and assigns) and you (and
your estate).




This letter agreement shall be governed, construed and enforced in accordance
with the laws of the State of New York.




If you agree to the foregoing, kindly acknowledge your acceptance by signing the
enclosed copy of this letter and returning it to _______________________
by_____________________.




Again, my congratulations to you on being selected to participate in the Plan
this year.




If you have any questions, please contact___________________.




Very truly yours,




CANANDAIGUA NATIONAL CORPORATION




BY__________________________

George W. Hamlin, IV, President




AGREED TO AND ACCEPTED




this ______________day of _________________,    (year)




________________________

           Plan Participant





10





